Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-11 and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/09/21.
Applicant additionally identified claims 12-13 and 18-19 as reading on the elected species. However, the claims read species on species II. Therefore, claims 12-13 and 18-19 are withdrawn from further consideration.
Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for the following amendment was provided telephonically by Scott Weide on 6/18/21.
Cancel claims 4-5, 7, and 9-20.
Replace claim 1 with the following:
A dispensing brush, comprising: 
a handle; 
a brush head connected to the handle; 
bristles attached to the brush head, the bristles being configured to apply a fluid to a surface; 
a coupler attached to the handle and configured to connect to a fluid source; and 

wherein the coupler is configured to freely rotate about the brush head;
wherein the brush head is connected to the handle via a pivoting connection allowing rotation of the handle relative to the brush head;
and, wherein the coupler is disposed between the bristles and the pivot connection.
Replace claim 6 with the following:
The dispensing brush of claim 3, wherein the coupler comprises an attachment point that connects to the fluid source, the attachment point extending from the coupler in a direction substantially perpendicular to the direction of a longitudinal extension of the bristles of the brush.
Replace claim 8 with the following:
The dispensing brush of claim 1, further comprising an actuated lock that is configured to selectively lock and unlock to allow and stop the rotation of the handle relative to the brush head.
Reasons for Allowance
Claims 1-3, 6, and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose the details of the applicant’s invention as cited in claim 1 as a whole. There is no motivation to combine the arts of record in order to render the invention obvious. A combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. 
Specifically, at least the following limitations, when considered in context, makes claim 1 inventive: “[…] wherein the coupler is disposed between the bristles and the pivot connection […]”. 

Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754 

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        06/21/2021